DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 11, 2020 and October 13, 2021 were filed after the mailing date of the Application on January 14, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on January 14, 2020.  These drawings are accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-11 and 14-18  are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Q. Song, F. Xu and Y. -Q. Jin, "SAR Image Representation Learning With Adversarial Autoencoder Networks," IGARSS 2019 - 2019 IEEE International Geoscience and Remote Sensing Symposium, 2019, pp. 9498-9501, doi: 10.1109/IGARSS.2019.8898922.) hereinafter “Song” in view of Korchev et al. (U.S. Patent Application Publication 2017/0350974A1) hereinafter “Korchev”.
In regards of claim 1, Song teaches a generative adversarial network training apparatus (Song Abstract: “a novel adversarial autoencoder neural networks (AAN) is proposed”; Introduction: “In this paper, generative adversarial nets (GAN) which is famous as vivid images generator is applied”) comprising: 
processing circuitry (Song Fig. 3)  the processing circuitry to perform operations comprising: 
receiving a real synthetic aperture radar (SAR) image including one or more targets, the real SAR image being one of a plurality of real SAR images in a training set (Song Abstract: “An object-based similarity evaluation method for MSTAR datasets is proposed at first to show the relationship between classification accuracy and orientation difference between training and test images”; Section 2: “an object-based similarity algorithm (OBS) is defined for MSTAR datasets”); 
Two parts in images contributes to target recognition, i.e. shadow area and target area, because they reveal the intrinsic features of targets. On the other hand, background area should be excluded from calculation of similarity. Thus we propose that a semantic segmentation should be performed at first. Figure 1 illustrates the flowchart for target similarity calculation. Usually, the target and shadow area are “brighter” or “darker” than background area. Motivated by CFAR detector, two discrimination thresholds are calculated by setting the false alarm rate as 0.005 and 0.15. Thus the target and shadow area can be segmented from background”); 
generating, for the real SAR image and using an auto-encoder engine, an auto-encoder-generated TSB image using an artificial neural network (ANN) (Song Section 3: “We propose to use adversarial autoencoder neural networks (AAN) instead of one-to-one deep generative network as in [2], since it is proposed that adversarial training will improve the sharpness of generated images… Differs from traditional GANs, the discriminator in this paper is divided into four parts: feature extractor eliminates the affection from background, and embeds the target into low-dimension feature representation; discriminator 𝐷 to decide whether the input image is real; Azimuth predictor 𝑉 outputs the azimuth of target; classifier 𝐶 predicts the possibility that the target belongs to specific category”); 
Basic GANs train the networks in a min-max manner… Pair-wise generation loss in Eq. 7 can promise the shape of targets in generated images consistent with that in real images. During training generator, the goal is to generate as real as actual SAR images, which means the generated images “looks” similar with real ones in terms of not only structure, but also azimuth and category”); and 
adjusting weights in the auto-encoder engine based on the computed image difference (Section 3: “How to train this network is crucial. Basic GANs train the networks in a min-max manner. In our case, the objective defined as, 
                        
                            
                                
                                    L
                                
                                
                                    G
                                    A
                                    N
                                
                            
                            =
                            
                                
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        ⏟
                                    
                                
                                
                                    G
                                
                            
                             
                            
                                
                                    
                                        
                                            m
                                            a
                                            x
                                        
                                        ⏟
                                    
                                
                                
                                    D
                                
                            
                             
                            
                                
                                    E
                                
                                
                                    x
                                
                            
                            
                                
                                    D
                                    
                                        
                                            X
                                        
                                    
                                
                            
                            -
                            
                                
                                    E
                                
                                
                                    Z
                                    ~
                                    p
                                    
                                        
                                            d
                                            a
                                            t
                                            a
                                        
                                    
                                
                            
                            
                                
                                    D
                                    
                                        
                                            G
                                            
                                                
                                                    z
                                                    ,
                                                    v
                                                    ,
                                                    c
                                                    ,
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                        
                    (4) 
Besides, in this paper, loss function includes other three terms,
                        
                            
                                
                                    L
                                
                                
                                    v
                                
                            
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    v
                                
                            
                            =
                            
                                
                                    E
                                
                                
                                    v
                                
                            
                            
                                
                                    
                                        
                                            v
                                            -
                                            
                                                
                                                    v
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    	(5)
                        
                            
                                
                                    L
                                
                                
                                    C
                                
                            
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    c
                                
                            
                            =
                             
                            
                                
                                    D
                                
                                
                                    e
                                    n
                                    t
                                    r
                                    o
                                    p
                                    y
                                
                            
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    c
                                
                            
                            =
                             
                            
                                
                                    E
                                
                                
                                    c
                                
                            
                            [
                            c
                             
                            l
                            o
                            g
                             
                            
                                
                                    c
                                
                                
                                    '
                                
                            
                            ]
                        
                      (6)
                        
                            
                                
                                    L
                                
                                
                                    G
                                
                            
                            
                                
                                    G
                                    (
                                    z
                                    ,
                                    v
                                    ,
                                    c
                                    ,
                                    s
                                    )
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    E
                                
                                
                                    X
                                
                            
                            [
                            
                                
                                    
                                        
                                            G
                                            
                                                
                                                    z
                                                    ,
                                                    v
                                                    ,
                                                    c
                                                    ,
                                                    s
                                                
                                            
                                            -
                                            X
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                     (7)
Eq. 5 is the azimuth prediction error, while Eq. 6 assure the classification accuracy. Pair-wise generation loss in Eq. 7 can promise the shape of targets in generated images consistent with that in real images” -Examiner’s note: One skilled in the art would appreciate that before the effective filing date of the claimed invention weight adjustment is implicit from the disclosed training of the autoencoder neural network).
Song does not teach a memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to perform operations generating image using a three-dimensional (3D) model.
Korchev teaches a memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to perform operations (Korchev paragraph [0040]: “the processor/module includes and/or is operatively coupled with a volatile memory for storing instructions and/or data, and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions and/or data”) generating image using a three-dimensional (3D) model (Claim 30: “SAR regression renderer configured to generate a synthetic SAR image using the at least one three dimensional model at the real aspect angle and the real grazing angle; and, a processor configured to compare at least a portion of the synthetic SAR image with a corresponding portion of the real SAR image to classify the potential target with a target label”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify generative adversarial network training apparatus taught by Song to include a memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to perform operations of Korchev in order to enable automatic SAR target recognition.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the “object-driven metric for automatic target recognition” Two parts in images contributes to target recognition” of the Song for the generating image using a three-dimensional (3D) model of Korchev.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. As in apparatus of Song, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use the memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to perform operations generating image using a three-dimensional (3D) model with the predictable result of improving the performance of SAR image recognition as needed in Song (Song Introduction).

In regards of claim 2 Song and Korchev teach the claimed invention as shown above for the claim 1. 
Song further teaches each TSB image identifies each pixel as being associated with the target, a shadow or a background (Song Section 1: “once the networks is trained, the generated image of specific type in specific orientation angle is fixed, including the values of background pixels”. Fig. 3 Section 3: “Generator takes four input, i.e. random vector 𝑧 to avoid one-to-one pairing, orientation descriptor v, one-hot label 𝑐 , and segmentation map 𝑠 . It generates a fake image 𝐼 that similar to target c at v orientation angle. Segmentation map is derived via image segmentation algorithm as stated in section 2. Note that here for the purpose of reflecting angle periodicity, orientation is in fact represented by                         
                            v
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                ⁡
                                                
                                                    φ
                                                
                                            
                                            ,
                                            
                                                
                                                    sin
                                                
                                                ⁡
                                                
                                                    φ
                                                
                                            
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                    ”. Examiner’s note: one of ordinary skills in the art would appreciate that it 

In regards of claim 3 Song and Korchev teach the claimed invention as shown above for the claim 1. 
Song further teaches  determining that the auto-encoder-generated TSB image and the model-based TSB image are not differentiable (Song Section 4: “Correlation coefficient and proposed OBS metric are used in this paper to quantitatively evaluate how much likeness between the generated images and real ones. Correlation coefficient evaluates the degree of linear correlation between two data. Tab. I suggests that the generated and training, generated and test images are correlated, because both correlation coefficient and OBS are near or larger than 0.5. And OBS is 0.0209 larger than real and test train images”); and 
determining that the auto-encoder engine is fully trained based on the auto- encoder-generated TSB image and the model-based TSB image not being differentiable for at least a threshold number of SAR images, including the real SAR image, from the training set (Song Section 4: “Widely-used MSTAR datasets are used to validate the generation and prediction ability of proposed network. 7 types of targets of full azimuth angle at 15° depression angle which obtained from X-band one-foot resolution SAR images have been used. All SAR chips are cropped as same size. Note that in order to validate the orientation generalization ability of proposed network, we select the training data in such a way that the orientation interval of any two samples of same type of target is larger than 25 degree. Thus 95 of 1838 chips are selected as training data, the other as test data. Figure 5 compares the training SAR images and fake images generated by generator when it is feed with same orientation angle and label. The generated images is as vivid as real images in terms of both target and shadow area, and is more sharp than results from one-to-one deep generative neural networks [1]. Meanwhile, the background differs from real ones, which is useful for generalization. It is even difficult for human being to tell which is true”).

In regards of claim 4 Song and Korchev teach the claimed invention as shown above for the claim 1. 
Song further teaches  receiving, at the auto-encoder engine, a new SAR image (Song Abstract: “It learns a code-image-code cyclic network by adversarial training for the purpose of generating new samples at different azimuth angles. The learned orientation predictor and classifier is applied to test samples”; Section 4: “7 types of targets of full azimuth angle at 15° depression angle which obtained from X-band one-foot resolution SAR images have been used”); generating, using the auto-encoder engine, a TSB image for the new SAR image; and identifying, using the generated TSB image for the new SAR image, one or more targets in the new SAR image (Section 4: “All SAR chips are cropped as same size. Note that in order to validate the orientation generalization ability of proposed network, we select the training data in such a way that the orientation interval of any two samples of same type of target is larger than 25 degree. Thus 95 of 1838 chips are selected as training data, the other as test data. Figure 5 compares the training SAR images and fake images generated by generator when it is feed with same orientation angle and label”).

In regards of claim 7 Song and Korchev teach the claimed invention as shown above for the claim 1. 
Song further teaches   a generative adversarial network (GAN) comprises the auto-encoder engine (Song Section 3: “We propose to use adversarial autoencoder neural networks (AAN) instead of one-to-one deep generative network as in [2], since it is proposed that adversarial training will improve the sharpness of generated images”) and the discriminator engine (Section 3: “Differs from traditional GANs, the discriminator in this paper is divided into four parts: feature extractor eliminates the affection from background, and embeds the target into low-dimension feature representation; discriminator 𝐷 to decide whether the input image is real; Azimuth predictor 𝑉 outputs the azimuth of target; classifier 𝐶 predicts the possibility that the target belongs to specific category”).

In regards of claim 8, Song teaches instructions which, when executed by processing circuitry (Song Fig. 3) of one or more machines, cause the processing circuitry to perform operations comprising: 
receiving a real synthetic aperture radar (SAR) image including one or more targets, the real SAR image being one of a plurality of real SAR images in a training set (Song Abstract: “An object-based similarity evaluation method for MSTAR datasets is proposed at first to show the relationship between classification accuracy and orientation difference between training and test images”; Section 2: “an object-based similarity algorithm (OBS) is defined for MSTAR datasets”); 
generating, for the real SAR image, a model-based target shadow background (TSB) image of the target  (Song Section 2: “Two parts in images contributes to target recognition, i.e. shadow area and target area, because they reveal the intrinsic features of targets. On the other hand, background area should be excluded from calculation of similarity. Thus we propose that a semantic segmentation should be performed at first. Figure 1 illustrates the flowchart for target similarity calculation. Usually, the target and shadow area are “brighter” or “darker” than background area. Motivated by CFAR detector, two discrimination thresholds are calculated by setting the false alarm rate as 0.005 and 0.15. Thus the target and shadow area can be segmented from background”); 
generating, for the real SAR image and using an auto-encoder engine, an auto-encoder-generated TSB image using an artificial neural network (ANN) (Song Section 3: “We propose to use adversarial autoencoder neural networks (AAN) instead of one-to-one deep generative network as in [2], since it is proposed that adversarial training will improve the sharpness of generated images… Differs from traditional GANs, the discriminator in this paper is divided into four parts: feature extractor eliminates the affection from background, and embeds the target into low-dimension feature representation; discriminator 𝐷 to decide whether the input image is real; Azimuth predictor 𝑉 outputs the azimuth of target; classifier 𝐶 predicts the possibility that the target belongs to specific category”); 
computing, using a discriminator engine, an image difference between the auto-encoder-generated TSB image and the model-based TSB image (Song Section 3: “Basic GANs train the networks in a min-max manner… Pair-wise generation loss in Eq. 7 can promise the shape of targets in generated images consistent with that in real images. During training generator, the goal is to generate as real as actual SAR images, which means the generated images “looks” similar with real ones in terms of not only structure, but also azimuth and category”); and
adjusting weights in the auto-encoder engine based on the computed image difference (Section 3: “How to train this network is crucial. Basic GANs train the networks in a min-max manner. In our case, the objective defined as, 
                        
                            
                                
                                    L
                                
                                
                                    G
                                    A
                                    N
                                
                            
                            =
                            
                                
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        ⏟
                                    
                                
                                
                                    G
                                
                            
                             
                            
                                
                                    
                                        
                                            m
                                            a
                                            x
                                        
                                        ⏟
                                    
                                
                                
                                    D
                                
                            
                             
                            
                                
                                    E
                                
                                
                                    x
                                
                            
                            
                                
                                    D
                                    
                                        
                                            X
                                        
                                    
                                
                            
                            -
                            
                                
                                    E
                                
                                
                                    Z
                                    ~
                                    p
                                    
                                        
                                            d
                                            a
                                            t
                                            a
                                        
                                    
                                
                            
                            
                                
                                    D
                                    
                                        
                                            G
                                            
                                                
                                                    z
                                                    ,
                                                    v
                                                    ,
                                                    c
                                                    ,
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                        
                    (4) 
Besides, in this paper, loss function includes other three terms,
                        
                            
                                
                                    L
                                
                                
                                    v
                                
                            
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    v
                                
                            
                            =
                            
                                
                                    E
                                
                                
                                    v
                                
                            
                            
                                
                                    
                                        
                                            v
                                            -
                                            
                                                
                                                    v
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    	(5)
                        
                            
                                
                                    L
                                
                                
                                    C
                                
                            
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    c
                                
                            
                            =
                             
                            
                                
                                    D
                                
                                
                                    e
                                    n
                                    t
                                    r
                                    o
                                    p
                                    y
                                
                            
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    c
                                
                            
                            =
                             
                            
                                
                                    E
                                
                                
                                    c
                                
                            
                            [
                            c
                             
                            l
                            o
                            g
                             
                            
                                
                                    c
                                
                                
                                    '
                                
                            
                            ]
                        
                      (6)
                        
                            
                                
                                    L
                                
                                
                                    G
                                
                            
                            
                                
                                    G
                                    (
                                    z
                                    ,
                                    v
                                    ,
                                    c
                                    ,
                                    s
                                    )
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    E
                                
                                
                                    X
                                
                            
                            [
                            
                                
                                    
                                        
                                            G
                                            
                                                
                                                    z
                                                    ,
                                                    v
                                                    ,
                                                    c
                                                    ,
                                                    s
                                                
                                            
                                            -
                                            X
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                     (7)
Eq. 5 is the azimuth prediction error, while Eq. 6 assure the classification accuracy. Pair-wise generation loss in Eq. 7 can promise the shape of targets in generated images consistent with that in real images” -Examiner’s note: One skilled in the art would appreciate that before the effective weight adjustment is implicit from the disclosed training of the autoencoder neural network).
Song does not teach a non-transitory machine-readable medium storing instructions which, when executed by processing circuitry to perform operations generating image using a three-dimensional (3D) model.
Korchev teaches a memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to perform operations (Korchev paragraph [0040]: “the processor/module includes and/or is operatively coupled with a volatile memory for storing instructions and/or data, and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions and/or data”) generating image using a three-dimensional (3D) model (Claim 30: “SAR regression renderer configured to generate a synthetic SAR image using the at least one three dimensional model at the real aspect angle and the real grazing angle; and, a processor configured to compare at least a portion of the synthetic SAR image with a corresponding portion of the real SAR image to classify the potential target with a target label”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify generative adversarial network training taught by Song to include a memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to perform operations of Korchev in order to enable automatic SAR target recognition.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the object-driven metric for automatic target recognition” where “Two parts in images contributes to target recognition” of the Song for the generating image using a three-dimensional (3D) model of Korchev.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. As in system of Song, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to use the non-transitory memory storing instructions which, when executed by the processing circuitry, cause the processing circuitry to perform operations generating image using a three-dimensional (3D) model with the predictable result of improving the performance of SAR image recognition as needed in Song (Song Introduction).

In regards of claim 9 Song and Korchev teach the claimed invention as shown above for the claim 8. 
Song further teaches each TSB image identifies each pixel as being associated with the target, a shadow or a background (Song Section 1: “once the networks is trained, the generated image of specific type in specific orientation angle is fixed, including the values of background pixels”. Fig. 3 Section 3: “Generator takes four input, i.e. random vector 𝑧 to avoid one-to-one pairing, orientation descriptor v, one-hot label 𝑐 , and segmentation map 𝑠 . It generates a fake image 𝐼 that similar to target c at v orientation angle. Segmentation map is derived via image segmentation algorithm as stated in section 2. Note that here for the purpose of reflecting angle periodicity, orientation is in fact represented by                         
                            v
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                ⁡
                                                
                                                    φ
                                                
                                            
                                            ,
                                            
                                                
                                                    sin
                                                
                                                ⁡
                                                
                                                    φ
                                                
                                            
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                    ”. Examiner’s note: one of ordinary skills in the art would appreciate that it is implicit from the low-dimensional embedding of the SAR images comprising segmented target, shadow, and background areas that said embedding identifies each pixel of said images as associated with one of these three classes). 

In regards of claim 10 Song and Korchev teach the claimed invention as shown above for the claim 8. 
Song further teaches  determining that the auto-encoder-generated TSB image and the model-based TSB image are not differentiable (Song Section 4: “Correlation coefficient and proposed OBS metric are used in this paper to quantitatively evaluate how much likeness between the generated images and real ones. Correlation coefficient evaluates the degree of linear correlation between two data. Tab. I suggests that the generated and training, generated and test images are correlated, because both correlation coefficient and OBS are near or larger than 0.5. And OBS is 0.0209 larger than real and test train images”); and 
determining that the auto-encoder engine is fully trained based on the auto- encoder-generated TSB image and the model-based TSB image not being differentiable for at least a threshold number of SAR images, including the real SAR image, from the training set (Song Section 4: “Widely-used MSTAR datasets are used to validate the generation and prediction ability of proposed network. 7 types of targets of full azimuth angle at 15° depression angle which obtained from X-band one-foot resolution SAR images have been used. All SAR chips are cropped as same size. Note that in order to validate the orientation generalization ability of proposed network, we select the training data in such a way that the orientation interval of any two samples of same type of target is larger than 25 degree. Thus 95 of 1838 chips are selected as training data, the other as test data. Figure 5 compares the training SAR images and fake images generated by generator when it is feed with same orientation angle and label. The generated images is as vivid as real images in terms of both target and shadow area, and is more sharp than results from one-to-one deep generative neural networks [1]. Meanwhile, the background differs from real ones, which is useful for generalization. It is even difficult for human being to tell which is true”).

In regards of claim 11 Song and Korchev teach the claimed invention as shown above for the claim 8. 
Song further teaches  receiving, at the auto-encoder engine, a new SAR image (Song Abstract: “It learns a code-image-code cyclic network by adversarial training for the purpose of generating new samples at different azimuth angles. The learned orientation predictor and classifier is applied to test samples”; Section 4: “7 types of targets of full azimuth angle at 15° depression angle which obtained from X-band one-foot resolution SAR images have been used”); generating, using the auto-encoder engine, a TSB image for the new SAR image; and identifying, using the generated TSB image for the new SAR image, one or more targets in the new SAR image (Section 4: “All SAR chips are cropped as same size. Note that in order to validate the orientation generalization ability of proposed network, we select the training data in such a way that the orientation interval of any two samples of same type of target is larger than 25 degree. Thus 95 of 1838 chips are selected as training data, the other as test data. Figure 5 compares the training SAR images and fake images generated by generator when it is feed with same orientation angle and label”).

In regards of claim 14 Song and Korchev teach the claimed invention as shown above for the claim 8. 
Song further teaches   a generative adversarial network (GAN) comprises the auto-encoder engine (Song Section 3: “We propose to use adversarial autoencoder neural networks (AAN) instead of one-to-one deep generative network as in [2], since it is proposed that adversarial training will improve the sharpness of generated images”) and the discriminator engine (Section 3: “Differs from traditional GANs, the discriminator in this paper is divided into four parts: feature extractor eliminates the affection from background, and embeds the target into low-dimension feature representation; discriminator 𝐷 to decide whether the input image is real; Azimuth predictor 𝑉 outputs the azimuth of target; classifier 𝐶 predicts the possibility that the target belongs to specific category”).

In regards of claim 15, Song teaches a method, implemented at one or more computing machines (Song Abstract: “a novel adversarial autoencoder neural networks (AAN) is proposed”; Introduction: “In this paper, generative adversarial nets (GAN) which is famous as vivid images generator is applied”), the method comprising: 
An object-based similarity evaluation method for MSTAR datasets is proposed at first to show the relationship between classification accuracy and orientation difference between training and test images”; Section 2: “an object-based similarity algorithm (OBS) is defined for MSTAR datasets”); 
generating, for the real SAR image, a model-based target shadow background (TSB) image of the target (Song Section 2: “Two parts in images contributes to target recognition, i.e. shadow area and target area, because they reveal the intrinsic features of targets. On the other hand, background area should be excluded from calculation of similarity. Thus we propose that a semantic segmentation should be performed at first. Figure 1 illustrates the flowchart for target similarity calculation. Usually, the target and shadow area are “brighter” or “darker” than background area. Motivated by CFAR detector, two discrimination thresholds are calculated by setting the false alarm rate as 0.005 and 0.15. Thus the target and shadow area can be segmented from background”); 
generating, for the real SAR image and using an auto-encoder engine, an auto-encoder-generated TSB image using an artificial neural network (ANN) (Song Section 3: “We propose to use adversarial autoencoder neural networks (AAN) instead of one-to-one deep generative network as in [2], since it is proposed that adversarial training will improve the sharpness of generated images… Differs from traditional GANs, the discriminator in this paper is divided into four parts: feature extractor eliminates the affection from background, and embeds the target into low-dimension feature representation; discriminator 𝐷 to decide whether the input image is real; Azimuth predictor 𝑉 outputs the azimuth of target; classifier 𝐶 predicts the possibility that the target belongs to specific category”); 
computing, using a discriminator engine, an image difference between the auto-encoder-generated TSB image and the model-based TSB image (Song Section 3: “Basic GANs train the networks in a min-max manner… Pair-wise generation loss in Eq. 7 can promise the shape of targets in generated images consistent with that in real images. During training generator, the goal is to generate as real as actual SAR images, which means the generated images “looks” similar with real ones in terms of not only structure, but also azimuth and category”); and 
adjusting weights in the auto-encoder engine based on the computed image difference (Section 3: “How to train this network is crucial. Basic GANs train the networks in a min-max manner. In our case, the objective defined as, 
                        
                            
                                
                                    L
                                
                                
                                    G
                                    A
                                    N
                                
                            
                            =
                            
                                
                                    
                                        
                                            m
                                            i
                                            n
                                        
                                        ⏟
                                    
                                
                                
                                    G
                                
                            
                             
                            
                                
                                    
                                        
                                            m
                                            a
                                            x
                                        
                                        ⏟
                                    
                                
                                
                                    D
                                
                            
                             
                            
                                
                                    E
                                
                                
                                    x
                                
                            
                            
                                
                                    D
                                    
                                        
                                            X
                                        
                                    
                                
                            
                            -
                            
                                
                                    E
                                
                                
                                    Z
                                    ~
                                    p
                                    
                                        
                                            d
                                            a
                                            t
                                            a
                                        
                                    
                                
                            
                            
                                
                                    D
                                    
                                        
                                            G
                                            
                                                
                                                    z
                                                    ,
                                                    v
                                                    ,
                                                    c
                                                    ,
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                             
                             
                        
                    (4) 
Besides, in this paper, loss function includes other three terms,
                        
                            
                                
                                    L
                                
                                
                                    v
                                
                            
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    v
                                
                            
                            =
                            
                                
                                    E
                                
                                
                                    v
                                
                            
                            
                                
                                    
                                        
                                            v
                                            -
                                            
                                                
                                                    v
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                    
                                        
                                            
                                                2
                                            
                                        
                                        
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    	(5)
                        
                            
                                
                                    L
                                
                                
                                    C
                                
                            
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    c
                                
                            
                            =
                             
                            
                                
                                    D
                                
                                
                                    e
                                    n
                                    t
                                    r
                                    o
                                    p
                                    y
                                
                            
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            '
                                        
                                    
                                
                                
                                    c
                                
                            
                            =
                             
                            
                                
                                    E
                                
                                
                                    c
                                
                            
                            [
                            c
                             
                            l
                            o
                            g
                             
                            
                                
                                    c
                                
                                
                                    '
                                
                            
                            ]
                        
                      (6)
                        
                            
                                
                                    L
                                
                                
                                    G
                                
                            
                            
                                
                                    G
                                    (
                                    z
                                    ,
                                    v
                                    ,
                                    c
                                    ,
                                    s
                                    )
                                
                                
                                    X
                                
                            
                            =
                            
                                
                                    E
                                
                                
                                    X
                                
                            
                            [
                            
                                
                                    
                                        
                                            G
                                            
                                                
                                                    z
                                                    ,
                                                    v
                                                    ,
                                                    c
                                                    ,
                                                    s
                                                
                                            
                                            -
                                            X
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                     (7)
Eq. 5 is the azimuth prediction error, while Eq. 6 assure the classification accuracy. Pair-wise generation loss in Eq. 7 can promise the shape of targets in generated images consistent with that in real images” -Examiner’s note: One skilled in the art would appreciate that before the effective filing date of the claimed invention weight adjustment is implicit from the disclosed training of the autoencoder neural network).
Song does not teach  generating image using a three-dimensional (3D) model.
Korchev teaches generating image using a three-dimensional (3D) model (Claim 30: “SAR regression renderer configured to generate a synthetic SAR image using the at least one three dimensional model at the real aspect angle and the real grazing angle; and, a processor configured to compare at least a portion of the synthetic SAR image with a corresponding portion of the real SAR image to classify the potential target with a target label”).
It would have been obvious for a person of the ordinary skills in the art before the effective filing date of the claimed invention to modify generative adversarial network training method taught by Song to include generating image using a three-dimensional (3D) model.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the “object-driven metric for automatic target recognition” where “Two parts in images contributes to target recognition” of the Song for the generating image using a three-dimensional (3D) model of Korchev.


In regards of claim 16 Song and Korchev teach the claimed invention as shown above for the claim 15. 
Song further teaches each TSB image identifies each pixel as being associated with the target, a shadow or a background (Song Section 1: “once the networks is trained, the generated image of specific type in specific orientation angle is fixed, including the values of background pixels”. Fig. 3 Section 3: “Generator takes four input, i.e. random vector 𝑧 to avoid one-to-one pairing, orientation descriptor v, one-hot label 𝑐 , and segmentation map 𝑠 . It generates a fake image 𝐼 that similar to target c at v orientation angle. Segmentation map is derived via image segmentation algorithm as stated in section 2. Note that here for the purpose of reflecting angle periodicity, orientation is in fact represented by                         
                            v
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    cos
                                                
                                                ⁡
                                                
                                                    φ
                                                
                                            
                                            ,
                                            
                                                
                                                    sin
                                                
                                                ⁡
                                                
                                                    φ
                                                
                                            
                                        
                                    
                                
                                
                                    T
                                
                            
                        
                    ”. Examiner’s note: one of ordinary skills in the art would appreciate that it is implicit from the low-dimensional embedding of the SAR images comprising segmented target, shadow, and background areas that said embedding identifies each pixel of said images as associated with one of these three classes). 

In regards of claim 17 Song and Korchev teach the claimed invention as shown above for the claim 15. 
Song further teaches  determining that the auto-encoder-generated TSB image and the model-based TSB image are not differentiable (Song Section 4: “Correlation coefficient and proposed OBS metric are used in this paper to quantitatively evaluate how much likeness between the generated images and real ones. Correlation coefficient evaluates the degree of linear correlation between two data. Tab. I suggests that the generated and training, generated and test images are correlated, because both correlation coefficient and OBS are near or larger than 0.5. And OBS is 0.0209 larger than real and test train images”); and 
determining that the auto-encoder engine is fully trained based on the auto- encoder-generated TSB image and the model-based TSB image not being differentiable for at least a threshold number of SAR images, including the real SAR image, from the training set (Song Section 4: “Widely-used MSTAR datasets are used to validate the generation and prediction ability of proposed network. 7 types of targets of full azimuth angle at 15° depression angle which obtained from X-band one-foot resolution SAR images have been used. All SAR chips are cropped as same size. Note that in order to validate the orientation generalization ability of proposed network, we select the training data in such a way that the orientation interval of any two samples of same type of target is larger than 25 degree. Thus 95 of 1838 chips are selected as training data, the other as test data. Figure 5 compares the training SAR images and fake images generated by generator when it is feed with same orientation angle and label. The generated images is as vivid as real images in terms of both target and shadow area, and is more sharp than results from one-to-one deep generative neural networks [1]. Meanwhile, the background differs from real ones, which is useful for generalization. It is even difficult for human being to tell which is true”).

In regards of claim 18 Song and Korchev teach the claimed invention as shown above for the claim 15. 
Song further teaches  receiving, at the auto-encoder engine, a new SAR image (Song Abstract: “It learns a code-image-code cyclic network by adversarial training for the purpose of generating new samples at different azimuth angles. The learned orientation predictor and classifier is applied to test samples”; Section 4: “7 types of targets of full azimuth angle at 15° depression angle which obtained from X-band one-foot resolution SAR images have been used”); generating, using the auto-encoder engine, a TSB image for the new SAR image; and identifying, using the generated TSB image for the new SAR image, one or more targets in the new SAR image (Section 4: “All SAR chips are cropped as same size. Note that in order to validate the orientation generalization ability of proposed network, we select the training data in such a way that the orientation interval of any two samples of same type of target is larger than 25 degree. Thus 95 of 1838 chips are selected as training data, the other as test data. Figure 5 compares the training SAR images and fake images generated by generator when it is feed with same orientation angle and label”).


Claim 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Korchev and further in view of van den Oord et al. (U.S. Patent Application Publication 2018/0025257A1) hereinafter “van den Oord”.
In regards of claim 5 Song and Korchev teach the claimed invention as shown above for the claim 4. 
Song further teaches   the auto-encoder engine comprises an encoder sub-engine (Song Fig 3. “Feature Extractor”), and a decoder sub-engine (Figure 3. “Discriminator D”; “Azimuth Predictor V”; and “Label predictor C” ); 
the encoder sub-engine receives the new SAR image to the decoder sub-engine; and 
the decoder sub-engine outputs the generated TSB image for the new SAR image (Fig 1. and Fig. 3).
Neither Song nor Korchev teach a latent vector; 
the encoder sub-engine receives the new image and transmits data to the latent vector via a skip connection; 
the latent vector receives data from the encoder sub-engine and transmits processed data to the decoder sub-engine.
van den Oord teaches latent vector (van den Oord paragraph [0064]: “In some implementations, the neural network input can include a high-level description of the desired content of the generated image that is represented as a latent vector”); 
the encoder sub-engine receives the new image and transmits data to the latent vector via a skip connection (paragraph [0061]: “In some implementations, the initial neural network layers 110 include skip connections between layers, residual connections between layers, or both. When the initial neural network layers 110 include two stacks of convolutional layers, only the horizontal stack may include the residual and/or skip connections”; paragraph [0065]: “That is, in some implementations, the generated image is conditioned on a latent vector. For example, the latent vector may be a one-hot encoding or other representation that specifies a class of object that should appear in the generated image”); 
the latent vector receives data from the encoder sub-engine and transmits processed data to the decoder sub-engine (Paragraph [0066]; [0067]: “When the output image being generated is conditioned on a latent vector, some or all of the convolutional
layers also condition the output of the activation function on the neural network input.
In particular, the non-linear function and the gating function each take as input a combination of the corresponding convolution output and an input generated from the latent vector”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the latent vector; 
the encoder sub-engine receives the new image and transmits data to the latent vector via a skip connection; 
the latent vector receives data from the encoder sub-engine and transmits processed data to the decoder sub-engine of van den Oord in the generative adversarial network training apparatus taught in combination by Song and Korchev as in the 
the encoder sub-engine receives the new image and transmits data to the latent vector via a skip connection; 
the latent vector receives data from the encoder sub-engine and transmits processed data to the decoder sub-engine of van den Oord with the predicted result of improving “the test accuracy by proposed network”  as needed in Song (section 4.2).

In regards of claim 12 Song and Korchev teach the claimed invention as shown above for the claim 11. 
Song further teaches   the auto-encoder engine comprises an encoder sub-engine (Song Fig 3. “Feature Extractor”), and a decoder sub-engine (Figure 3. “Discriminator D”; “Azimuth Predictor V”; and “Label predictor C” ); 
the encoder sub-engine receives the new SAR image to the decoder sub-engine; and 
the decoder sub-engine outputs the generated TSB image for the new SAR image (Fig 1. and Fig. 3).
Neither Song nor Korchev teach a latent vector; 
the encoder sub-engine receives the new image and transmits data to the latent vector via a skip connection; 

van den Oord teaches latent vector (van den Oord paragraph [0064]: “In some implementations, the neural network input can include a high-level description of the desired content of the generated image that is represented as a latent vector”); 
the encoder sub-engine receives the new image and transmits data to the latent vector via a skip connection (paragraph [0061]: “In some implementations, the initial neural network layers 110 include skip connections between layers, residual connections between layers, or both. When the initial neural network layers 110 include two stacks of convolutional layers, only the horizontal stack may include the residual and/or skip connections”; paragraph [0065]: “That is, in some implementations, the generated image is conditioned on a latent vector. For example, the latent vector may be a one-hot encoding or other representation that specifies a class of object that should appear in the generated image”); 
the latent vector receives data from the encoder sub-engine and transmits processed data to the decoder sub-engine (Paragraph [0066]; [0067]: “When the output image being generated is conditioned on a latent vector, some or all of the convolutional
layers also condition the output of the activation function on the neural network input.
In particular, the non-linear function and the gating function each take as input a combination of the corresponding convolution output and an input generated from the latent vector”).

the encoder sub-engine receives the new image and transmits data to the latent vector via a skip connection; 
the latent vector receives data from the encoder sub-engine and transmits processed data to the decoder sub-engine of van den Oord in the non-transitory medium taught in combination by Song and Korchev as in the improvement discussed in van den Oord in the apparatus for image recognition. As in the non-transitory medium taught in combination by Song and Korchev, it is within the capabilities of one of ordinary skill in the art to use the latent vector; 
the encoder sub-engine receives the new image and transmits data to the latent vector via a skip connection; 
the latent vector receives data from the encoder sub-engine and transmits processed data to the decoder sub-engine of van den Oord with the predicted result of improving “the test accuracy by proposed network”  as needed in Song (section 4.2).

In regards of claim 19 Song and Korchev teach the claimed invention as shown above for the claim 15. 
Song further teaches   the auto-encoder engine comprises an encoder sub-engine (Song Fig 3. “Feature Extractor”), and a decoder sub-engine (Figure 3. “Discriminator D”; “Azimuth Predictor V”; and “Label predictor C” ); 
the encoder sub-engine receives the new SAR image to the decoder sub-engine; and 

Neither Song nor Korchev teach a latent vector; 
the encoder sub-engine receives the new image and transmits data to the latent vector via a skip connection; 
the latent vector receives data from the encoder sub-engine and transmits processed data to the decoder sub-engine.
van den Oord teaches latent vector (van den Oord paragraph [0064]: “In some implementations, the neural network input can include a high-level description of the desired content of the generated image that is represented as a latent vector”); 
the encoder sub-engine receives the new image and transmits data to the latent vector via a skip connection (paragraph [0061]: “In some implementations, the initial neural network layers 110 include skip connections between layers, residual connections between layers, or both. When the initial neural network layers 110 include two stacks of convolutional layers, only the horizontal stack may include the residual and/or skip connections”; paragraph [0065]: “That is, in some implementations, the generated image is conditioned on a latent vector. For example, the latent vector may be a one-hot encoding or other representation that specifies a class of object that should appear in the generated image”); 
the latent vector receives data from the encoder sub-engine and transmits processed data to the decoder sub-engine (Paragraph [0066]; [0067]: “When the output image being generated is conditioned on a latent vector, some or all of the convolutional
layers also condition the output of the activation function on the neural network input.
In particular, the non-linear function and the gating function each take as input a combination of the corresponding convolution output and an input generated from the latent vector”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the latent vector; 
the encoder sub-engine receives the new image and transmits data to the latent vector via a skip connection; 
the latent vector receives data from the encoder sub-engine and transmits processed data to the decoder sub-engine of van den Oord in the generative adversarial network training method taught in combination by Song and Korchev as in the improvement discussed in van den Oord in the method of image recognition. As in the generative adversarial network training method taught in combination by Song and Korchev, it is within the capabilities of one of ordinary skill in the art to use the latent vector; 
the encoder sub-engine receives the new image and transmits data to the latent vector via a skip connection; 
the latent vector receives data from the encoder sub-engine and transmits processed data to the decoder sub-engine of van den Oord with the predicted result of improving “the test accuracy by proposed network”  as needed in Song (section 4.2).


Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Korchev and further in view of Salemann (U.S. Patent Application Publication 2011/0202538A1) hereinafter “Salemann”.
In regards of claim 6 Song and Korchev teach the claimed invention as shown above for the claim 1. 
Neither Song nor Korchev teach the 3D model comprises a voxel model.
Salemann teaches the 3D model comprises a voxel model (Salemann paragraph [0005]: "In another embodiment, simulators can include voxel engines which directly consume voxel encoded data. For example, a simulator can use a voxel based rendering engine instead of a polygon based one to generate visual output for a user interface”; paragraph [0006]: “The real-world volumetric space can be segmented into a set of volumetric units, wherein datum of the raw data is indexed against the volumetric units. Each of the volumetric units of the real-world volumetric space can be mapped to a voxel in a storage volumetric space of a voxel database. The raw data can then be stored and fused in the voxel database such that each voxel in the voxel database represents a combination of volumetrically stored data for all source products that include products providing point cloud data, imagery and video data, and elevation data. The voxel database can be used as a terrain information source by different simulators, which include semi-autonomous force simulators, tactical engagement simulators, immersion simulators, and live simulators”).
Since the 3D model comprising a voxel model, is a key factor in the success of the generative adversarial network training apparatus taught in combination by Song and a method for automatic target recognition in synthetic aperture radar (SAR) data, comprising: capturing a real SAR image of a potential target at a real aspect angle and a real grazing angle; generating a synthetic SAR image of the potential target by inputting, from a potential target database, at least one three-dimensional potential target model at the real aspect angle and the real grazing angle into a SAR regression renderer; and, classifying the potential target with a target label by comparing at least a portion of the synthetic SAR image with a corresponding portion of the real SAR image using a processor”. This practice is well known in the radar art and would follow in generative adversarial network training apparatus.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform the 3D model comprising a voxel model and to incorporate it into the system of the generative adversarial network training apparatus taught in combination by Song and Korchev since there are a finite number of identified, predictable potential solutions (i.e., 3D model comprising a voxel model; Xpatch by Leidos, Inc.; Maximum Likelihood Model, etc.) to the recognized need generating a synthetic SAR image of the potential target and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success using the 3D model comprising a voxel model.

In regards of claim 13 Song and Korchev teach the claimed invention as shown above for the claim 8. 
Neither Song nor Korchev teach the 3D model comprises a voxel model.
Salemann teaches the 3D model comprises a voxel model (Salemann paragraph [0005]: "In another embodiment, simulators can include voxel engines which directly consume voxel encoded data. For example, a simulator can use a voxel based rendering engine instead of a polygon based one to generate visual output for a user interface”; paragraph [0006]: “The real-world volumetric space can be segmented into a set of volumetric units, wherein datum of the raw data is indexed against the volumetric units. Each of the volumetric units of the real-world volumetric space can be mapped to a voxel in a storage volumetric space of a voxel database. The raw data can then be stored and fused in the voxel database such that each voxel in the voxel database represents a combination of volumetrically stored data for all source products that include products providing point cloud data, imagery and video data, and elevation data. The voxel database can be used as a terrain information source by different simulators, which include semi-autonomous force simulators, tactical engagement simulators, immersion simulators, and live simulators”).
Since the 3D model comprising a voxel model, is a key factor in the success of the generative adversarial network training computer readable medium taught in combination by Song and Korchev. As discussed by Korchev, “a method for automatic target recognition in synthetic aperture radar (SAR) data, comprising: capturing a real SAR image of a potential target at a real aspect angle and a real grazing angle; generating a synthetic SAR image of the potential target by inputting, from a potential target database, at least one three-dimensional potential target model at the real aspect angle and the real grazing angle into a SAR regression renderer; and, classifying the potential target with a target label by comparing at least a portion of the synthetic SAR image with a corresponding portion of the real SAR image using a processor”. This practice is well known in the radar art and would follow in generative adversarial network training computer readable medium.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform the 3D model comprising a voxel model and to incorporate it into the system of the generative adversarial network training computer readable medium taught in combination by Song and Korchev since there are a finite number of identified, predictable potential solutions (i.e., 3D model comprising a voxel model; Xpatch by Leidos, Inc.; Maximum Likelihood Model, etc.) to the recognized need generating a synthetic SAR image of the potential target and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success using the 3D model comprising a voxel model.

In regards of claim 20 Song and Korchev teach the claimed invention as shown above for the claim 15. 
Neither Song nor Korchev teach the 3D model comprises a voxel model.
Salemann teaches the 3D model comprises a voxel model (Salemann paragraph [0005]: "In another embodiment, simulators can include voxel engines which directly consume voxel encoded data. For example, a simulator can use a voxel based rendering engine instead of a polygon based one to generate visual output for a user interface”; paragraph [0006]: “The real-world volumetric space can be segmented into a set of volumetric units, wherein datum of the raw data is indexed against the volumetric units. Each of the volumetric units of the real-world volumetric space can be mapped to a voxel in a storage volumetric space of a voxel database. The raw data can then be stored and fused in the voxel database such that each voxel in the voxel database represents a combination of volumetrically stored data for all source products that include products providing point cloud data, imagery and video data, and elevation data. The voxel database can be used as a terrain information source by different simulators, which include semi-autonomous force simulators, tactical engagement simulators, immersion simulators, and live simulators”).
Since the 3D model comprising a voxel model, is a key factor in the success of the generative adversarial network training method taught in combination by Song and Korchev. As discussed by Korchev, “a method for automatic target recognition in synthetic aperture radar (SAR) data, comprising: capturing a real SAR image of a potential target at a real aspect angle and a real grazing angle; generating a synthetic SAR image of the potential target by inputting, from a potential target database, at least one three-dimensional potential target model at the real aspect angle and the real grazing angle into a SAR regression renderer; and, classifying the potential target with a target label by comparing at least a portion of the synthetic SAR image with a corresponding portion of the real SAR image using a processor”. This practice is well known in the radar art and would follow in generative adversarial network training method.
Therefore, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to perform the 3D model comprising a voxel model and to incorporate it into the system of the generative adversarial network training .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malmgren-Hansen et al. (D. Malmgren-Hansen, A. Kusk, J. Dall, A. A. Nielsen, R. Engholm and H. Skriver, "Improving SAR Automatic Target Recognition Models With Transfer Learning From Simulated Data," in IEEE Geoscience and Remote Sensing Letters, vol. 14, no. 9, pp. 1484-1488, Sept. 2017, doi: 10.1109/LGRS.2017.2717486.) hereinafter “Malmgren-Hansen”;
S. Papson and R. Narayanan, "Modeling of Target Shadows for SAR Image Classification," 35th IEEE Applied Imagery and Pattern Recognition Workshop (AIPR'06), 2006, pp. 3-3, doi: 10.1109/AIPR.2006.27;
Zhai et al. (U.S. Patent Application Publication 2021/0003697A1) teaches a method and apparatus for end-to-end SAR image recognition, and storage medium;
Kim et al. (U.S. Patent Application Publication 2020/0167605A1) teaches a computer architecture for artificial image generation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648